DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  
Correction is required. See MPEP § 608.01(b).
	
Claim Objections
Claims 1 – 14 are objected to because of the following informalities:  
Regarding claims 1 and 8, there appears to be missing “and” at the end of line 9, claim 1 and line 11, claim 8. 
Claims 2 – 7 and 9 – 14 are dependent claims and thus objected.
Claims 2 and 9, claim should end with a period “.”.
Claims 3 and 10 are dependent claim and thus also objected.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 - 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 – 19 and 32 - 38 of copending Application No. 17/228,572. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/721,836
Co-pending Application No. 17/228,572
claim 1, a method for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising: 
receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; 
determining available areas in one or more of the plurality of 2D panels through which a wire can be routed between respective locations of two or more of the plurality of electrical devices; 
receiving wire routing rules; 
defining a route for a wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on: the location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices; and the received wire routing rules
13. A method for defining a route for a connecting medium between MEPF objects in an architectural model (AM) for a three-dimensional (3D) building, the method comprising: receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of MEPF object in one or more of the plurality of 2D panels; Claims-58-Attorney Docket No.: 37559.631determining available areas in one or more of the plurality of 2D panels through which a connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; receiving connecting medium routing rules; defining a route for a connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on: the location for each of a plurality of MEPF objects in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; and the received connecting medium routing rules.
claim 2, the method of claim 1, wherein receiving wire routing rules comprises: 
receiving wire routing information for each of the plurality of 2D panels; and 
receiving detailed wire routing rules; and wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing rules comprises defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels, and the received detailed wire routing rules
14. The method of claim 13, wherein receiving connecting medium routing rules comprises: receiving connecting medium routing information for each of the plurality of 2D panels; and receiving detailed connecting medium routing rules; and wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing rules comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels, and the received detailed connecting routing rules
claim 3, the method of claim 2, wherein receiving wire routing information for each of the plurality of 2D panels comprises receiving cost-optimized wire routing information for each of the plurality of 2D panels; and wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels comprises defining the route for the wire between respective locations of two or more 


receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and electrical design information
16. The method of claim 13, further comprising: receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and MEPF design information.
claim 5, the method of claim 1, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises: 
determining structural framing data and area blockages or restrictions in each panel; and 
determining an unblocked or unrestricted space for the wire
17. The method of claim 13, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises: determining structural framing data and area blockages or restrictions in each panel; and determining an unblocked or unrestricted space for the connecting medium.
claim 6, the method of claim 5, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices further comprises identifying a nearest structural framing data member or stud, and a set of coordinates thereon, at which to affix the wire
18. The method of claim 17, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects further comprises identifying a nearest structural framing data member or stud, and a set 
claim 7, the method of claim 1, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices that results in a shortest or most cost-effective path for the wire
19. The method of claim 13, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects that results in a shortest or most cost-effective path for the connecting medium.
claim 8, non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising:  
Claims-45-Attorney Docket No.: 37559.630receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; 

receiving wire routing rules; 
defining a route for a wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on: the location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices; and the received wire routing rules

claim 9, the non-transitory computer readable storage media of claim 8, wherein receiving wire routing rules comprises: 
receiving wire routing information for each of the plurality of 2D panels; and 
receiving detailed wire routing rules; and wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing rules comprises defining the route for the wire between respective Claims-46-Attorney Docket No.: 37559.630locations of two or more of the 

claim 10, the non-transitory computer readable storage media of claim 9, wherein receiving wire routing information for each of the plurality of 2D panels comprises receiving cost- optimized wire routing information for each of the plurality of 2D panels; and wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels comprises defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received cost-optimized wire routing information for each of the plurality of 2D panels
34. The non-transitory computer readable storage media of claim 33, wherein receiving connecting medium routing information for each of the plurality of 2D panels comprises Claims-66-Attorney Docket No.: 37559.631receiving cost-optimized connecting medium routing information for each of the plurality of 2D panels; and wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received cost-optimized connecting medium routing information for each of the plurality of 2D panels.
claim 11, the non-transitory computer readable storage media of claim 8, further comprising: receiving the architectural model (AM) of the 3D 

claim 12, the non-transitory computer readable storage media of claim 8, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises:  
Claims-47-Attorney Docket No.: 37559.630determining structural framing data and area blockages or restrictions in each panel; and 
determining an unblocked or unrestricted space for the wire
36. The non-transitory computer readable storage media of claim 32, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises: determining structural framing data and area blockages or restrictions in each panel; and determining an unblocked or unrestricted space for the connecting medium.
claim 13, the non-transitory computer readable storage media of claim 12, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices further comprises identifying a nearest structural framing data member or stud, and a set of coordinates thereon, at which to affix the wire
37. The non-transitory computer readable storage media of claim 36, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting Claims-67-Attorney Docket No.: 37559.631medium can be routed between respective locations of two or more of the plurality of MEPF objects further comprises identifying a nearest structural framing data member or stud, and a set of coordinates thereon, at which to affix the connecting medium.
claim 14, the non-transitory computer readable storage media of claim 13, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises determining the available areas in one or more of 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Keyser et al., (US 2019/0095549 A1) (hereinafter “De Keyser”).

	De Keyser discloses; 
Regarding claim 1, a method for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising: 
receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of electrical devices in one or more of the plurality of 2D panels [i.e., obtaining a model in a [paragraph 73; (figure 2)]; 
determining available areas in one or more of the plurality of 2D panels through which a wire can be routed between respective locations of two or more of the plurality of electrical devices [i.e., displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2]; 
receiving wire routing rules [i.e., displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2]; 
defining a route for a wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on: the location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices; and the received wire routing rules [i.e., determining reference lines that are parallel to the alignment lines comprised by the 2D section [paragraphs 77, 114, lines 10-12]. The determined reference lines comprise a side line or boundary edge of the 2D section [paragraph 43; figure 2] and thus, represent the bounds within which objects may be placed in the 2D section. Objects include electrical equipment [paragraph 80, lines 8-11].  
Regarding claim 4, the method of claim 1, further comprising: 
receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and electrical design information [i.e., obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] and when a user selects a 2D section of the model [paragraphs 74, 114, lines 1-5]. 
Regarding claim 7, the method of claim 1, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices that results in a shortest or most cost-effective path for the wire [i.e., one of the distances between an alignment line and a reference line may be locked, reducing the degree of freedom for positioning the alignment lines [paragraphs 44, 92]. Thus, based on the locks, certain areas of the 2D section would be restricted while other areas would be unrestricted].  
Regarding claim 8, non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising:  
Claims-45-Attorney Docket No.: 37559.630receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of electrical devices in one or more of the plurality of 2D panels [i.e., obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; (figure 2)]; 
determining available areas in one or more of the plurality of 2D panels through which a wire can be routed between respective locations of two or more of the plurality of electrical devices [i.e., displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2]; 
receiving wire routing rules [i.e., displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2]; 
defining a route for a wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on: the location for each of a plurality of electrical devices in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices; and the received wire routing rules [i.e., determining reference lines that are parallel to the alignment lines comprised by the 2D section [paragraphs 77, 114, lines 10-12]. The determined reference lines comprise a side line or boundary edge [paragraph 43; figure 2] and thus, represent the bounds within which objects may be placed in the 2D section. Objects include electrical equipment [paragraph 80, lines 8-11].  
Regarding claim 11, the non-transitory computer readable storage media of claim 8, further comprising: receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and electrical design information [i.e., obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] and when a user selects a 2D section of the model [paragraphs 74, 114, lines 1-5].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194